Citation Nr: 0830737	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  06-38 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a cervical spine injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to July 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied reopening the claims of entitlement to 
service connection for residuals of back and cervical spine 
injuries.  

In March 2008, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript is of record.  In April 2008, the Board 
remanded the matter for additional procedural development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges entitlement to service connection for 
residuals of back and cervical spine injuries.  The Board 
regrets any further delay in this case; however, additional 
evidentiary development is necessary.  

The veteran has testified that she received treatment for her 
lumbar and cervical spine disorders from the VAMC in Houston, 
Texas, shortly after her discharge from service.  
Additionally, she also testified that she is currently 
receiving outpatient treatment at the VA Conroe facility.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Additionally, the record contains a May 2008 statement, from 
the veteran's representative, indicating that they were 
submitting a statement from Stuart A. Leder, M.D. in support 
of the veteran's appeal.  The May 2008 submission, however, 
was absent any attachment from Dr. Leder.   Accordingly, the 
RO should obtain and associate with the record all 
outstanding pertinent medical records.  

Under the VCAA, the VA has a duty to secure an examination or 
opinion if the evidence of record contains competent evidence 
that the claimant has a current disability; and indicates 
that the disability may be associated with service, but does 
not contain sufficient medical evidence to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d).  Service medical records 
reveal treatment for lumbar spine complaints in July 1979 and 
September 1979.   Post-service treatment records demonstrate 
that the veteran has been diagnosed as having lumbar and 
cervical spine degenerative disc disease.  In December 2004, 
a VA examiner indicated that based upon the information 
provided for his review, there was insufficient evidence to 
suggest that the veteran's lumbar and cervical spine 
degenerative disc disease was due to an in-service injury.  
The VA examiner, however, also indicated that if any 
information to the contrary became available, it should be 
provided for his review and a possible addendum.  The Board 
finds that an additional examination would be helpful in the 
adjudication of the claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should obtain copies of all of 
the veteran's treatment records from the 
VAMC in Houston, Texas and the VA 
Outpatient center in Conroe, Texas, since 
July 1981.  The RO should also obtain 
private treatment records and any 
available statement from Dr. Stuart A. 
Leder.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims file.

2.  The veteran should be afforded a VA 
examination to determine the etiology of 
her current lumbar spine and cervical 
spine disorders.  All indicated tests 
should be accomplished.  The claims folder 
must be made available to the examiner 
prior to the examination.  The VA examiner 
should review the claims folder and 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
current lumbar spine and cervical spine 
disorders are causally related to her 
period of active service or any incident 
therein, including the July 1979 fall.  
The report of examination should include a 
complete rationale for all opinions 
rendered.

3.  Then, the RO should readjudicate the 
issues on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
the RO should issue to the veteran and his 
representative a Supplemental Statement of 
the Case and afford them the appropriate 
opportunity for response thereto.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



